Title: To Benjamin Franklin from Thomas Digges, 21 November 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr Sir
21 Novr [1780]
Your suspicions relative to some Bills mentiond in Yr. last were well founded from the then appearances. I was satisfyd the Transaction was a fraudulent one till I had it cleard up by the only person who coud clear it up ie the friend of the man whose property they were. They were slipt into his hand at a first & watchd interview by our friend, unendorsd I suppose, & the friend to the owner remitted them thro the Dutch House you mention, at a risque, & unindorsd, meerly to stop payment for others wch might be unfairly obtaind & sent forward as lawful plunder from our friend. This matter has been cleard up to the Dutch House by the intimate of our friend, who is still in the same situation.
The heads of these people seem turnd topsy turvy since they have had a victory in So Carolina & got an addition to their Army of Brigadeer Genl Arnold. The conquest & subjugation of America is as much as ever talkd of as a very probable event and ⅞ths of the people of England seem content & happy that another vigorous campaign should be pushd in America—Whether it produces benefits or not, they say the Country cannot be in a worse situation than it is, & there is almost a certainty of quarrel between Ama & Her allies. The Bill you remitted in Your last for £100 I am in the line of advice about, & think what you recommend the properest mode to be taken.
No foreign news, and all that is domestic which I hear, is that an Amn. Gentn. whom I never heard of before of the name of Trumbull is taken up for Treason on the oath of two N England men who knew him, He was Seizd on Sundy night & is in close confinemt. & Irons. I understand every person who occasionally visited him the next day Viz Mr. Stewart a painter, Mr Digs, Mr De Neufville a Dutch mercht. Mr Laurens Jnr. &ca. were all taken to a magistrate to declare what they knew of Him & a Mr Tylor (who I understand has been many days gone from England) but that nothing was got out of the Witness’s. The oaths of His informants & his own papers, every body says is sufficient to convict Him & the reason assignd for His now apprehension is that means are using to make retaliation for Major Andrés death. Mr Trumbull being formerly they say an Adjut General in the Amn. Army is exactly of Andrés rank, and is therefore thought a proper person to retaliate upon. Good God what a degree of wickedness folly & weakness are we Englishmen reducd to
TD(?)
 
Addressed: BF/Passy
Endorsed: Nov 21
Notation: Nov. 21. 1780
